DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 8, 11-18, and 31-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 10, 22-24, 27, 29, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (WO 2020/221055) in view of Wang (US 2022/0322049).

Regarding claims 1 and 40, Wu teaches a method and a base station, comprising: a transceiver; and a processor coupled to the transceiver and configured to: 
transmit to a wireless device an indication of whether to monitor a group common physical downlink control channel (GC PDCCH), a wireless device-specific PDCCH, or both the GC PDCCH and the wireless device-specific PDCCH for multicast configuration information (para. 139-140 of Wu – UE receives indication information from base station; para. 180 and 195 of Wu – GC PDCCH and/or UE specific PDCCH may be indicated; para. 15 and 32 – multicast GC-PDCCH); 
transmit to the wireless device an indication of whether a transport block for GC multicast communications including services for multicast communications-will be scheduled by the GC PDCCH, the wireless device- specific PDCCH, or both the GC PDCCH and the wireless device-specific PDCCH (para. 160 of Wu – UE receives second indication information that provides the relative position between the PDSCH transmission and the resource used for DCI transmission); and 
transmit to the wireless device the multicast communications according to the multicast configuration information and the schedule (para. 140 and 142 of Wu – network device transmits PDSCH according to indication information [e.g. para. 155-158 of Wu]).
Wu does not explicitly teach “determine a schedule for transmitting multicast communications to the wireless device based on a capability reported by the wireless device.”  However, Wang teaches a terminal device that transmits a MBMS capability information to a network device and then receives the MBMS service based on the capability information.  Wu, ¶ 78, 80.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to incorporate the UE capability information, taught by Wang, into scheduling of data, as taught by Wu, in order to coordinate reception of multicast information with unicast information, thus reducing conflicts between the two.  Id. at ¶ 36-37.  

Regarding claim 2, the combination of Wu and Wang also teaches transmitting to the wireless device a Control Resource Set (CORESET) configuration indicating whether to enable monitoring of the GC PDCCH, the wireless device-specific PDCCH, or both the GC PDCCH and the wireless device-specific PDCCH.  Wu, ¶¶ 103-105, 181 (control resource set determines search space of PDCCH [regardless of type]). 

Regarding claim 3, the combination of Wu and Wang also teaches transmitting to the wireless device a Search Space (SS) configuration indicating whether to enable monitoring of the GC PDCCH, the wireless device-specific PDCCH, or both the GC PDCCH and the wireless device-specific PDCCH.  Wu, ¶¶ 105, 181 (control resource set determines search space of PDCCH [regardless of type]). 

Regarding claim 6, the combination of Wu and Wang also teaches transmitting to the wireless device a Downlink Control Information (DCI) format indicating whether to enable a Radio Network Temporary Identifier (RNTI) associated with the GC PDCCH, an RNTI associated with the wireless device-specific PDCCH, or both the RNTI associated with the GC PDCCH and the RNTI associated with the wireless device-specific PDCCH.  Wang, ¶65-66, 86.
	Claim 29 is rejected for the same reasons provided for claim 6.

Regarding claim 10, the combination of Wu and Wang also teaches transmitting the schedule to the wireless device by Radio Resource Control (RRC) signaling.  Wu, ¶ 127.

Regarding claims 22 and 41, Wu teaches a method and a wireless device, comprising: a transceiver; and a processor coupled to the transceiver and configured to: 
receive from a base station an indication of whether to monitor a group common physical downlink control channel (GC PDCCH), a wireless device- specific PDCCH, or both the GC PDCCH and the wireless device-specific PDCCH for multicast configuration information (para. 139-140 of Wu – UE receives indication information from base station; para. 180 and 195 of Wu – GC PDCCH and/or UE specific PDCCH may be indicated; para. 15 and 32 – multicast GC-PDCCH); 
receive from the base station an indication of whether a transport block for GC multicast communications including services for multicast communications-will be scheduled by the GC PDCCH, the wireless device- specific PDCCH, or both the GC PDCCH and the wireless device-specific PDCCH,  . . . (para. 160 of Wu – UE receives second indication information that provides the relative position between the PDSCH transmission and the resource used for DCI transmission); and
receive from the base station the multicast communications according to the multicast configuration information and the schedule (para. 140 and 142 of Wu – UE receives PDSCH based on indication information [e.g. para. 155-158 of Wu]).
Wu does not explicitly teach (1) “transmit to the base station a capability of the wireless device to receive a schedule for multicast communication” or (2) receiving a multicast schedule “based on the capability of the wireless device.”  However, Wang teaches a terminal device that transmits a MBMS capability information to a network device and then receives the MBMS service based on the capability information.  Wu, ¶ 78, 80.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to incorporate the UE capability information, taught by Wang, into scheduling of data, as taught by Wu, in order to coordinate reception of multicast information with unicast information, thus reducing conflicts between the two.  Id at ¶ 36-37.  

Regarding claim 23, the combination of Wu and Wang also teaches receiving from the base station a Control Resource Set (CORESET) configuration indicating whether to enable monitor the GC PDCCH, the wireless device-specific PDCCH, or both the GC PDCCH and the wireless device- specific PDCCH.  Wu, ¶¶ 103-105, 181 (control resource set determines search space of PDCCH [regardless of type]). 

Regarding claim 24, the combination of Wu and Wang also teaches receiving from the base station a Search Space (SS) configuration indicating whether to enable monitoring of the GC PDCCH, the wireless device-specific PDCCH, or both the GC PDCCH and the wireless device-specific PDCCH.  Wu, ¶¶ 105, 181 (control resource set determines search space of PDCCH [regardless of type]). 

Regarding claim 27, the combination of Wu and Wang also teaches receiving from the base station a Downlink Control Information (DCI) format indicating whether to enable a Radio Network Temporary Identifier (RNTI) associated with the GC PDCCH, an RNTI associated with the wireless device-specific PDCCH, or both the RNTI associated with the GC PDCCH and the RNTI associated with the wireless device-specific PDCCH.  Wang, ¶65-66, 86.


Claims 4, 5, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wang (both of record), and further in view of Babaei (US 2019/0149380).

Regarding claim 4, the combination of Wu and Wang teaches the method of claim 3, and transmitting to the wireless device an SS configuration indicating whether to enable monitoring of the GC PDCCH, the wireless device-specific PDCCH, or both the GC PDCCH and the wireless device-specific PDCCH (see rejection of claim 3), but does not explicitly teach “transmitting to the wireless device a common SS configuration indicating whether to enable monitoring of the GC PDCCH, the wireless device-specific PDCCH, or both the GC PDCCH and the wireless device-specific PDCCH.”  However, Babaei teaches a common search space for group common transmissions, such as PDCCH.  Babaei, ¶¶ 235-237.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to use the GCSS, taught by Babaei, when conveying the GC PDCCH and/or UE-specific PDCCH, taught by the combination of Wu and Wang, in order to minimize the BWP switching that needs to occur for the UE to monitor for control signaling.  Id. at ¶ 235, see also ¶ 231.
Claim 25 is rejected for similar reasons to those provided for claim 4.

Regarding claim 5, the combination of Wu and Wang teaches the method of claim 3, wherein transmitting to the wireless device an SS configuration indicating whether to enable monitoring of the GC PDCCH, the wireless device-specific PDCCH, or both the GC PDCCH and the wireless device-specific PDCCH (see rejection of claim 3), but does not explicitly teach “transmitting to the wireless device a wireless device-specific SS configuration indicating whether to enable monitoring of the GC PDCCH, the wireless device-specific PDCCH, or both the GC PDCCH and the wireless device-specific PDCCH.”  However, Babaei teaches a UE specific search space for monitoring for downlink transmissions, such as PDCCH.  Babaei, ¶¶ 219, 230 (USS is user-specific search space) and ¶237 (monitored bandwidth provides GC-PDCCH).  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to use the USS, taught by Babaei, when conveying the GC PDCCH and/or UE-specific PDCCH, taught by the combination of Wu and Wang, in order prevent the UE from having to monitor the common search space.  Id. at ¶ 230.
Claim 26 is rejected for similar reasons as provided for claim 6.


Claims 7, 9, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wang (both of record), and further in view of Jo (US 2019/0245648).

Regarding claim 7, the combination of Wu and Wang teaches the method of claim 1, wherein transmitting to the wireless device an indication of whether to monitor the GC PDCCH, the wireless device-specific PDCCH, or both the GC PDCCH and the wireless device-specific PDCCH for multicast configuration information (para. 180 and 195 of Wu – GC PDCCH and/or UE specific PDCCH may be indicated), but does not explicitly teach “transmitting to the wireless device a Channel Quality Indicator (CQI) threshold or a Signal-Plus-Interference-to-Noise Ratio (SINR) threshold to enable the wireless device to determine whether to monitor the GC PDCCH or the wireless device-specific PDCCH.”  However, Jo teaches the monitoring of both a GC-PDCCH and a user-specific DCI [i.e. non-GC PDCCH].  Jo, ¶ 52.  Jo also teaches thresholds used by the UE to determine if the GC-PDCCH should be monitored.  Id. at ¶182 (thresholds of SNR) and ¶ 179 (reliability of GC-PDCCH information).  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to determine the reliability of the GC-PDCCH, as taught by Jo, when choosing to monitor the GC PDCCH and/or UE-specific PDCCH, as taught by the combination of Wu and Wang, in order to enable the UE to report a reception failure of  downlink control information.  Id. at ¶173. 
Claim 28 is rejected for the same reasons provided for claim 7.

Regarding claim 9, the combination of Wu and Wang teaches the method of claim 1, wherein transmitting to the wireless device an indication of whether to monitor the GC PDCCH, the wireless device-specific PDCCH, or both the GC PDCCH and the wireless device-specific PDCCH for multicast configuration information (para. 180 and 195 of Wu – GC PDCCH and/or UE specific PDCCH may be indicated), but does not explicitly teach “transmitting to the wireless device a priority index to enable the wireless device to determine whether to monitor the GC PDCCH or the wireless device-specific PDCCH.”  However, Jo teaches different priorities levels of a GC-PDCCH and a UE-specific DCI [i.e. non-GC PDCCH].  Jo, ¶¶ 52 (DCI format of transmission constitutes priority index), 142-143.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to assign priorities, as taught by Jo, to the GC PDCCH and UE-specific PDCCH, as taught by the combination of Wu and Wang, in order to enable the UE to operate reliably without ambiguity in its uplink and downlink resource configuration.  Id. at ¶21. 
Claim 30 is rejected for the same reasons provided for claim 9.




Claims 19-21 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wang (both of record), and further in view of Matsumura (US 2022/0311577).

Regarding claim 19, the combination of Wu and Wang teaches the method of claim 1, but does not explicitly teach “determining a PDCCH scheduling limitation on a number of GC PDCCHs, wireless device-specific PDCCHs, or GC PDCCHs and device-specific PDCCHs that may be scheduled in a same slot, wherein transmitting to the wireless device the multicast communications according to the multicast configuration information and the schedule comprises transmitting to the wireless device the multicast communications according to the determined PDCCH scheduling limitation.”  However, Matsumura teaches a UE providing UE capability information to the network, which includes whether the UE can receive multiple PDCCHs in the same time slot and the network considering the UE’s capabilities in enabling communication with the network.  Matsumura, ¶¶ 199-200, 211.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to consider the number of PDCCHs that a UE can receive in a time slot, as taught by Matsumura, when scheduling the multicast transmissions, taught by the combination of Wu and Wang, in order to minimize wasted resources by preventing the transmission of multiple PDCCHs in a single slot, when the UE is incapable of decoding them all.  
Claim 37 is rejected for the same reasons provided for claim 19.


Regarding claim 20, the combination of Wu and Wang teaches the method of claim 1, but does not explicitly teach “determining a PDSCH scheduling limitation on a number of PDSCHs scheduled by a GC PDCCH, PDSCHs scheduled by a wireless device-specific PDCCH, or PDSCHs scheduled by a GC PDCCH and a wireless device-specific PDCCH that may be scheduled in a same slot, wherein transmitting to the wireless device the multicast communications according to the multicast configuration information and the schedule comprises transmitting to the wireless device the multicast communications according to the determined PDSCH scheduling limitation.”  However, Matsumura teaches a UE providing UE capability information to the network, including whether simultaneous reception of PDSCHs is supported, and the network considering the UE’s capabilities when enabling communication with the network.  Matsumura, ¶¶ 199, 202, 207, 211 (see also ¶ 310 for a slot may be one symbol).  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to consider the number of PDSCHs that a UE can receive in a time slot, as taught by Matsumura, when scheduling the multicast transmissions, taught by the combination of Wu and Wang, in order to minimize wasted resources by preventing the transmission of multiple PDSCHs in a single slot, when the UE is incapable of decoding them all.  
Claim 38 is rejected for the same reasons provided for claim 20.

Regarding claim 21, the combination of Wu and Wang teaches the method of claim 1, but does not explicitly teach “determining a TB scheduling limitation on a maximum data rate of TBs per slot transmitted in PDSCHs scheduled by a GC PDCCH, TBs per slot transmitted in PDSCHs scheduled by a wireless device-specific PDCCH, or TBs per slot transmitted in PDSCHs scheduled by a GC PDCCH(s) and wireless device-specific PDCCH(s) that may be scheduled in a same slot, wherein transmitting to the wireless device the multicast communications according to the multicast configuration information and the schedule comprises transmitting to the wireless device the multicast communications according to the determined TB scheduling limitation.”  However, Matsumura teaches a UE providing UE capability information to the network, including whether simultaneous reception of codewords is supported, and the network considering the UE’s capabilities when enabling communication with the network.  Matsumura, ¶ 315 (data packets are TBs, code blocks, or codewords); ¶ 202, 207 (PDSCH are code words).  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to consider the number of codewords that a UE can receive in a time slot, as taught by Matsumura, when scheduling the multicast transmissions, taught by the combination of Wu and Wang, in order to minimize wasted resources by preventing the transmission of multiple codewords in a single slot, when the UE is incapable of decoding them all.  
Claim 39 is rejected for the same reasons provided for claim 21.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited on attached PTO-892, including paragraphs 45-47 of Shen, which teaches a UE monitoring both a GC and US PDCCH.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S LAMONT whose telephone number is (571)270-7514 and email address is benjamin.lamont@uspto.gov. The examiner can normally be reached M-F 7am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin Lamont/Primary Examiner, Art Unit 2461